          Case 1:20-cv-01468-NRB Document 21 Filed 09/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 REAL SELLING GROUP, LLC
                                                    Civil Action No. 1:20-cv-01468-NRB
                         Plaintiff,

                         v.

 ESN GROUP, INC.,

                         Defendant.


                 STIPULATION AND [PROPOSED] ORDER
   EXTENDING BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO DISMISS

       Plaintiff Real Selling Group, LLL (“Plaintiff”) and Defendant ESN Group, Inc.

(“Defendant”) (jointly the “Parties”), by and through their respective counsel, stipulate as

follows

       WHEREAS, the Parties stipulated to, and the Court so-ordered, a briefing

schedule for Defendant’s Motion to Dismiss, which set September 11, 2020 as the date for

Plaintiff’s opposition brief, and September 22, 2020 as the date for Defendant’s reply brief;

       WHEREAS, at Plaintiff’s request, the Parties submitted a stipulation, which was so-

ordered by the Court, that extended the date for Plaintiff’s opposition brief to September 25,

2020, and the date for Defendant’s reply brief to October 6, 2020;

       WHEREAS, Defendant has agreed to Plaintiff’s request, based on Plaintiff’s counsel’s

recent illness, to ask the Court to further extend the date for Plaintiff’s opposition brief to

October 2, 2020, and Defendant’s reply brief to October 16, 2020; and

       WHEREAS, the Parties have previously requested and received an extension from the

Court on this motion, as described above,
        Case 1:20-cv-01468-NRB Document 21 Filed 09/29/20 Page 2 of 2




      IT IS HEREBY STIPULATED AND AGREED by and between the Parties that:

          1. Plaintiff’s response to Defendant’s Motion to Dismiss shall be filed on or before

             October 2, 2020.

          2. Defendant’s reply in further support of its Motion shall be filed on or before

             October 16, 2020.


Dated: September 25, 2020

                                                   Respectfully Submitted,


                                                   Signature: /s/ Adam E. Engel
                                                   Adam E. Engel
                                                   The Engel law Group, PLLC
                                                   280 Madison Avenue, Suite 705
                                                   New York, NY 10016
                                                   (216) 665-8095
                                                   aee@elgpllc.com
                                                   Attorneys for Plaintiff

                                                   Signature: /s/ Stephen E. Paffrath
                                                   Stephen E. Paffrath
                                                   Diesch Law Group, APC
                                                   2207 Plaza Drive, Suite 300
                                                   Rocklin, CA 95765
                                                   (916) 740-6470
                                                   stephen@dieschlawgroup.com
                                                   Attorneys for Defendant



IT IS SO ORDERED.


        September 29, 2020
DATED: ____________________                        ____________________________________
                                                   Hon. Naomi Reice Buchwald




                                               2
